Citation Nr: 1716839	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO. 99-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date earlier than March 6, 1998, for the grant of service connection for cold injury residuals with Raynaud's syndrome of the bilateral feet.

2. Entitlement to an effective date earlier than March 6, 1998, for the grant of service connection for pes planus of the bilateral feet.

3. Entitlement to an initial disability rating for pes planus in excess of 10 percent.

4. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1976 to June 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 1998 rating decision of the RO in Atlanta, Georgia.

The issue of TDIU entitlement is a component of the pes planus rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In November 2008, the Veteran presented testimony at a Board hearing conducted at the RO and chaired by the undersigned Veterans Law Judge. The Veteran also testified at a hearing  in June 2003 before a Veterans Law Judge who is no longer at the Board. A transcript of each hearing is associated with the claims file. 

In December 2014, the Board denied issues of entitlement to service connection for disorders of the cervical and lumbar spine, which had been previously vacated and remanded by the Veterans Court. The Board also remanded the issues of entitlement to an effective date earlier than March 6, 1998, for the grant of service connection for cold injury residuals with Raynaud's syndrome of the bilateral feet, and for pes planus, as well as the claim of entitlement to an initial rating for pes planus in excess of 10 percent. The Remand requested issuance of a Statement of the Case for those issues. The Veteran appealed the denial of service connection for cervical and lumbar disorders to the Veterans Court. In an April 2016 Memorandum Decision, the Board's December 2014 decision was affirmed in its entirety.

In a May 2015 decision, the Board granted service connection for prostatic epididymitis, but denied service connection for a chronic disorder manifested by pain in multiple joints, a bilateral shoulder disorder, an acquired psychiatric disorder, glaucoma, hypertension, a sinus disorder, chronic fatigue syndrome, soft-tissue sarcoma, scars of the toes, a dental disorder for compensation purpose, and a dental disorder for treatment purposes. 

The Veteran appealed the May 2015 decision to the Veterans Court. In a single-judge decision dated March 2017, Veterans Court vacated the Board's May 2015 decision to the extent it denied service connection for soft-tissue sarcoma and scars of the toes, and remanded those claims back to the Board for development consistent with the decision. 

The Veterans Court affirmed the Board's denial of service connection for a chronic disorder manifested by pain in multiple joints, a bilateral shoulder disorder, an acquired psychiatric disorder, glaucoma, hypertension, a sinus disorder, chronic fatigue syndrome, a dental disorder for compensation purpose, and a dental disorder for treatment purposes. 

The two issues remanded by the Veterans Court will be addressed in a separate Board decision upon issuance of Mandate by the Veterans Court. 

In May 2015, the Board again remanded the 4 issues previously remanded for issuance of a Statement of the Case as no action had been taken. The Veteran has since perfected appeals of those issues. The Board also remanded issues of entitlement to service connection for bilateral hearing loss and tinnitus for issuance of a Statement of the Case. The Veteran did not perfect appeals of those issues. 

The Veteran submitted additional medical evidence after the most recent adjudication by the agency of original jurisdiction (AOJ). In April 2017, he submitted a blanket waiver of AOJ review for "any newly submitted evidence."


FINDINGS OF FACT

1. The earliest date of claim for cold injury residuals with Raynaud's phenomenon of the bilateral feet is June 30, 1980, which is within one year of service separation. 

2. New and material evidence consisting of official service department records that are relevant to the claim of entitlement to service connection for cold injury residuals with Raynaud's phenomenon of the bilateral feet were received after the denial of the claim in October 1980 and during the appeal period, rendering the original claim still pending.

3. The earliest date of claim for pes planus of the bilateral feet is March 6, 1998, which is not within one year of service separation.

4. For the entire period on appeal, the Veteran's pes planus has been manifested by moderate impairment without objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

5. For the period on appeal, the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for assignment of an effective date of June 21, 1980, for the grant of service connection for cold injury residuals with Raynaud's phenomenon of the bilateral feet have been met; the criteria for any earlier effective date have been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.156, 3.400 (1980), (2016).

2. The criteria for assignment of an effective date earlier than March 6, 1998, for the grant of service connection for pes planus of the bilateral feet have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).

3. The criteria for a disability rating higher than 10 percent for pes planus have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

4. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Effective Date Claims

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. See 38 U.S.C.A. § 5110(a). 

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release. See 38 U.S.C.A. § 5110(b)(1). This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p).

The Veteran filed his initial compensation claim (VA Form 21-526 (Veteran's Application for Compensation and/or Pension)) on June 30, 1980. He specified that he was seeking service connection for frostbite. He listed no other claims. 

The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) in July 1980. A second request was made in October 1980. 

A VA examination was scheduled in conjunction with the claim in August 1980. Prior to the examination, the Veteran informed the RO that he would be out of town at the scheduled examination date and did not know when he would return. He reported that he would reapply at that time. By letter dated October 30, 1980, the RO notified the Veteran that "We have no choice but to deny your claim." The basis for the denial was his unwillingness to report for an examination. 

On January 21, 1981, almost 3 months after the denial of his claim, the RO received the Veteran's service treatment records, which included the service separation examination and treatment records substantiating his incurrence of cold weather injury to the feet and the assignment of a profile for the feet of L-3, indicative of a medical condition or physical defect which may require significant limitations. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Similar to the current law, the version of 38 C.F.R. § 3.156 in effect in 1980 provided that new and material evidence received following an RO decision, but within the appeal period, would be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. Specifically with respect to service records, the former version provided that, where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction. This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. 38 C.F.R. § 3.156(a), (b) (1980).

The Board notes that the provisions regarding receipt of official service department records do not require, and are not contingent upon, the filing of a claim or application to reopen. The provisions of 38 C.F.R. § 3.156(b) (1980) impose an affirmative obligation on the part of the RO ("will be reconsidered") and require no additional action by the claimant. 

The Board acknowledges that the Veteran did not undergo a VA examination, and that this was the stated reason for the denial of the claim. However, the service treatment records reflect his condition at the time the claim was filed. Notably, the service separation examination was conducted in May 1980, and he filed his claim in June 1980. Therefore, the presence of a current disability and its relationship to service was reasonably established by the service separation examination. 

Based upon the receipt of new and material evidence, consisting of relevant official service department records, within the appeal period, the Board finds that a pending and unadjudicated claim has existed from the original date of claim, in this case, June 30, 1980. 

As the June 30, 1980, claim was received within one year of the Veteran's separation from service on June 20, 1980, the Board concludes that the appropriate effective date for the grant of service connection for Residuals, Cold Injury of Right Foot with Raynaud's Phenomenon, and Residuals, Cold Injury of Left Foot with Raynaud's Phenomenon, is June 21, 1980, the day following service separation. See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

There is no claim of entitlement to service connection for pes planus prior to March 6, 1998. The Veteran did not mention pes planus or any foot disorder other than frostbite in the June 1980 claim. 

The version of the regulations governing what constitutes a claim in effect at the time of the June 1980 claim provided that, a specific claim in the form prescribed by the "the Administrator" must be filed in order for benefits to be paid to any individual under the laws administered by "the Veterans Administration." 38 C.F.R. § 3.151(a) (1980). 

The prior version provided that a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (1980). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA "the Veterans Administration" may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (1980). 

Thus, the law in effect at the time of the prior claim required that a valid claim, formal or informal, must identify the benefit sought. The Board finds that, in the context of disability benefits, this implies, at the very least, a lay description of the symptomatology believed to constitute a disability. Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009) (claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, but generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented). The Board finds that pes planus (flatfoot) and cold injury residuals are separate and distinct disabilities within VA's rating structure, and that they are manifested by separate and distinct symptomatology, which a layperson is competent to identify. Accordingly, a claim for one does not include or imply a claim for the other. 

The Board acknowledges that it has been longstanding VA procedure to broadly interpret claims; this applies particularly to the initial post-service claim for compensation. The Board also acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally). 

The United States Court of Appeals for Veterans Claims (Veterans Court) held in Criswell v. Nicholson, 20 Vet. App. 501 (2006) that, while the law requires VA to give a sympathetic reading to a veteran's filings by determining all potential claims raised by the evidence, and applying all relevant laws and regulations, nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. Citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon v. West, 12 Vet. App. 32, 35 (1998). Pertinent to the question in this case, the Veterans Court in Criswell went on to explain that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. Citing Brannon, 12 Vet. App. at 35; 38 C.F.R. § 3.155(a).

To summarize, the Board finds that the earliest date of claim for cold injury residuals with Raynaud's phenomenon of the bilateral feet is June 30, 1980, which is within one year of service separation. New and material evidence consisting of official service department records that are relevant to the claim of entitlement to service connection for cold injury residuals with Raynaud's phenomenon of the bilateral feet were received within the appeal period following the denial of the claim in October 1980 rendering the original claim still pending. Therefore, the appropriate effective date for the grant of service connection for cold injury residuals with Raynaud's phenomenon of the bilateral feet is June 30, 1980. 

The Board finds that a claim for service connection for pes planus was not reasonably raised in 1980 or at any time prior to the March 1998 claim. The Board understands the Veteran's essential argument that he had pes planus in service and that service connection has been granted for pes planus. However, VA law clearly requires a claim as part of entitlement to service connection, and that such claim identify the benefit being sought. Here, the first correspondence that meets the definition of a claim for pes planus was received on March 6, 1998. Moreover, there appears no dispute that the date entitlement arose is prior to the date of claim. Therefore, the date of claim, March 6, 1998, is the later of the two dates, and is the appropriate effective date. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Rating Claim

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The appeal arises from a claim of entitlement to service connection for pes planus received at the RO on March 6, 1998. In a January 24, 2013 rating decision, pursuant to a January 2013 Board decision. An initial rating of 10 percent was assigned under Diagnostic Code 5276, effective March 6, 1998.

Diagnostic Code 5276 provides a 50 percent rating for a bilateral condition that is pronounced and characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, not improved by orthopedic shoes or appliances. A 30 percent rating is provided for a condition that his severe and characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. A 10 percent rating is provided for a condition that is moderate and characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet. For mild pes planus with symptoms relieved by built-up shoe or arch support, a noncompensable rating is provided.

The report of a VA Cold Injury Examination dated October 2000 contains findings pertinent to the rating for pes planus. The Veteran's gait was abnormal due to stiffness in his neck and in his upper back. There was no atrophy of the feet present. The Veteran had abnormal weight bearing signs including callosities on the medial side of the foot big toes. The Veteran also has an unusual shoe wear pattern. His shoes were noted to wear laterally at the heels. The Veteran required corrective shoes for his flat feet, which were very effective. The examiner assessed "mild" flat feet on both feet. His nonweight-bearing alignment of the Achilles tendon was good. His weight-bearing alignment of the Achilles tendon was also good. He had no painful motion, edema, instability, weakness, or tenderness of his feet. There was no hallux valgus present. Posture was normal. There was no limitation of standing and walking. X-rays were normal.

A March 6, 2004, Podiatry Clinic Note reveals adductovarus of the 5th digits bilaterally with full unrestricted range of motion of all joints without crepitus. X-rays of the feet were normal. The examiner assessed "mild" pes planus of the left foot and "moderate" pes planus of the right foot (VBMS record 09/03/2015). 

The report of a VA Cold Injury Protocol Examination dated May 2009 reveals a callus on right 5th toe and left 5th toe, with no edema, and no atrophy. Full range of motion was noted in the joints of the toes and the right ankle, with no pain or instability on motion. The Veteran was unable to participate in sports such as baseball and football secondary to the pain in his feet and lower back. He had difficulty with walking and standing for prolonged periods of time due to the pain in his feet. He reported having difficulty with performing household chores due to the pain in his feet. X-rays of his feet were normal.

A May 2011 VA Aid and Attendance Examination reveals no tenderness to palpation of plantar surfaces. Weight-bearing and nonweight-bearing examination of the Achilles tendon revealed normal alignments. Pes planus was not present.

A May 2015 Diabetic Foot Examination reveals normal visual inspection (VBMS record 05/29/2015). 

A May 2009 VA Cold Injury Examination reveals normal X-rays of the feet and notation of pes planus (VBMS record 09/03/2015). 

The report of a VA Feet Examination dated March 2015 reveals a diagnosis of flat foot (pes planus) and no other diagnoses. The Veteran reported experiencing no pain, flare-ups, or functional loss. Examination of the feet revealed the absence of pain on use or manipulation of the feet, the absence of swelling, the absence of characteristic calluses attributable to the service-connected disability. The examiner also assessed the absence of extreme tenderness of plantar surfaces, the absence of decreased longitudinal arch height of the feet on weight-bearing, and the absence of objective evidence of marked deformity and/or marked pronation attributable to the service-connected disability. The weight-bearing line fell over or medial to the great toe on both feet. There was no inward bowing of the Achilles tendon. There was no marked inward displacement or severe spasm of the Achilles tendon on manipulation. The examiner assessed no functional loss for either lower extremity; no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare ups or when either foot was used repeatedly over a period of time; and no related scars or complications. The Veteran had not been using arch supports, built up shoes, or orthotics.

A March 23, 2016, clinical note from Ankle and Foot Center reveals complaint of foot pain. There was tenderness to palpation of the bilateral plantar areas. Collapse of the medial arch was noted with overpronation instance and calcaneal valgus. 
An April 19, 2016, clinical note from Ankle and Foot Centers reveals a diagnosis of posterior tibial tendonitis left. A May 17, 2016, clinical note from Ankle and Foot Center reveals a diagnosis of tarsal tunnel syndrome left (VBMS record 07/22/2016). 

The report of a VA Feet Examination dated November 2016 reveals a diagnosis of flat foot (pes planus) and no other diagnoses. The Veteran reported the presence of "severe" pain and described "daily" flare-ups with severe pain; pain during walking, especially in the inner border or surroundings of both feet and ankle; tingling and numbness on the insides of the feet because it feels like nerves being stretched and or compressed. He reported that sometimes there is pain on the insides of the ankles; it is difficult to go down stairs. Functional loss was described as difficulty going down stairs. On examination, the examiner assessed no pain on use or manipulation of the feet, the absence of swelling, the absence of characteristic calluses, attributable to the service-connected disability. The examiner also assessed the absence of extreme tenderness of plantar surfaces, the absence of decreased longitudinal arch height of the feet on weight-bearing, and the absence of objective evidence of marked deformity; and/or marked pronation attributable to the service-connected disability. The weight-bearing line fell over or medial to the great toe on both feet. There was no inward bowing of the Achilles tendon. There was no marked inward displacement or severe spasm of the Achilles tendon on manipulation. The examiner assessed no functional loss for either lower extremity; no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare ups or when either foot was used repeatedly over a period of time; and no related scars or complications. The examiner assessed no impact of the service-connected disability on the Veteran's ability to perform any type of occupational task. The examiner explained the difference in the objective assessment of pain and the Veteran's reports by finding that his reports of pain were not supported by objective findings.

After a review of all of the evidence, the Board finds that, at no time pertinent to this appeal has the Veteran's pes planus been more than moderate. Indeed, no examiner has assessed the Veteran's pes planus to be more than moderate. 

Regarding objective evidence of marked deformity (pronation, abduction, 
etc.), findings in March 2015 and November 2016 specifically addressed this criterion and were against any such deformity. While the private report in March 2016 noted collapse of the medial arch with overpronation instance and calcaneal valgus, this simply describes the conditions which cause collapse of the medial arch, and does not describe a persistent condition or a deformity of the type contemplated by the rating criteria. 

Regarding objective evidence of pain on manipulation and use accentuated, the examination findings are consistently against this criterion. While it is acknowledged that the November 2016 report reflects the Veteran's assertions that he has "severe" pain and "daily" flare-ups with "severe" pain; pain during walking, especially in the inner border or surroundings of both feet and ankle, the examiner specifically found that his reports were not supported by objective findings. 

"Objective" is defined as a condition in the realm of sensible experience independent of individual thought and perceptible by all observers or perceptible to persons other than the affected individual - objective arthritis. See www.merriam-webster.com/dictionary/objective. 

In some circumstances, lay descriptions of symptoms may constitute objective evidence. However, in this case, the Veteran's account of his symptoms was not perceptible to the examiner and thus to all observers. In this instance, the Board finds the November 2016 examiner's observation to be more consistent with the criteria and thus more persuasive than the Veteran's account. 

Regarding indication of swelling on use, findings have consistently been negative. No swelling or edema was noted on inspections in October 2000, May 2009, March 2015, and November 2016. 

Regarding characteristic callosities, the Board acknowledges that calluses have been noted, such as in May 2009. However, this was a general notation in an examination not specifically for pes planus. The March 2015 and November 2016 examinations found no "characteristic callosities" which is the specific criterion required under Diagnostic Code 5276. Thus, while there is evidence of calluses, there is no finding of calluses characteristic of severe pes planus. The evidence is against this criterion. 

The Board has considered the criteria for a 50 percent rating to determine whether the presence of any such criteria might support a higher rating under 38 C.F.R. § 4.7. However, the Board finds that there is not marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo-achillis on manipulation not improved by orthopedic shoes or appliance. In sum, the criteria for a rating in excess of 10 percent are not met and are not more nearly approximated than those for the 10 percent rating. 

The Board acknowledges the diagnoses of posterior tibial tendonitis and tarsal tunnel syndrome. In addition, bilateral plantar fasciitis was diagnosed in July 13, 1998, and July 20, 1998, treatment reports from F. Pierre, D.P.M. (VBMS record 03/18/2009). However, the grant of service connection in this case is for the specific condition of pes planus (flatfoot). Accordingly, the application of other diagnostic codes applicable to the feet is not warranted. Copeland v. McDonald, 27 Vet. App. 333, 338 (2016); Suttmann v. Brown, 5 Vet. App. 127, 134 (1993). 

The Veteran has not raised any other issues pertinent to his rating claim, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, for the entire period on appeal, the Veteran's pes planus has been manifested by, at most, moderate impairment, without objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities. On balance, the Veteran's pes planus has not resulted in such impairment as would meet or more nearly approximate the criteria for any higher rating than 10 percent. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

TDIU Entitlement

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, service connection is in effect for cold injuries of each lower extremity, each rated at 30 percent. Service connection is also in effect for pes planus, rated at 10 percent, and for prostatic epididymitis, rated at 0 percent. The RO has assigned a 5.6 percent bilateral factor since March 6, 1998. The Veteran has a combined rating of 60 percent. Moreover, as all compensable disabilities affect the lower extremities, they can be considered as a single disability ratable at 60 percent under 38 C.F.R. § 4.16(a). Therefore, the schedular criteria for TDIU entitlement are met. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Veterans Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

In this case, the most significant service-connected disability appears to be the Veteran's cold injury residuals, which, in combination with his pes planus, impair his ability to use his feet, i.e., to stand for long periods, to walk for long distances, to climb and descend stairs, and to lift heavy weights. 

The Veteran has described his job history as including work at AT&T's corporate training office and working in real estate. He reports having a Master's Degree in organizational management and an Associate's Degree in computer programming. 

The Board acknowledges that the Veteran has been granted disability benefits by the Social Security Administration (SSA). However, the Veteran has numerous disabling conditions which are not service connected. These include: multi-joint arthritis/joint pain, lumbar and cervical spine disorders, residuals of sinus surgery; hypertension; status-post left tarsal tunnel decompression; and various mental disorders. The SSA award letter lists a personality disorder and cervical degenerative disc disease as "severe" impairments supporting the grant of benefits. None of the service-connected conditions was listed as contributing to his occupational impairment. 

While the determination of the SSA is certainly evidence probative of total disability, SSA determinations are based on all disabling conditions. A determination of TDIU entitlement is based only on service-connected conditions. 

Here, in light of the significant level of education, training, and job experience, which would reasonably equip him and permit a sedentary occupation, the Board finds that the Veteran's exclusively musculoskeletal disabilities, primarily affecting his lower extremities, do not render him unable to secure or follow a substantially gainful occupation. Therefore, the Board finds that TDIU is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The initial rating claim for pes planus, the TDIU claim, and the effective date claims arise from decisions to grant service connection for pes planus and cold injury residuals. Accordingly, no additional notice is required with respect to those issues. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the rating claim. The Veteran has made no specific allegations as to the inadequacy of any examination. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by providing Statements of the Case regarding an April 1999 Notice of Disagreement with a December 1998 decision which assigned an effective date of March 6, 1998, for the award of service connection for residuals of cold injury with Raynaud's syndrome of the feet; in response to a February 2013 Notice of Disagreement with a January 2013 decision which assigned an initial rating for pes planus and an effective date of March 6, 1998, for the grant of service connection for pes planus; and in response to a March 2015 Notice of Disagreement with a July 2014 decision which denied service connection for bilateral hearing loss and tinnitus.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

An effective date of June 21, 1980, but not earlier, for the grant of service connection for cold injury residuals with Raynaud's phenomenon of the bilateral feet, is granted.

An effective date earlier than March 6, 1998, for the grant of service connection for pes planus of the bilateral feet is denied.

A disability rating in excess of 10 percent for pes planus is denied.

TDIU is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


